PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1464


FREIGHT DRIVERS AND HELPERS LOCAL UNION NO. 557 PENSION
FUND,

                Plaintiff - Appellant,

           v.

PENSKE LOGISTICS LLC; PENSKE TRUCK LEASING CO., L.P.,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:12-cv-02376-ELH)


Argued:   January 27, 2015                 Decided:   April 21, 2015


Before NIEMEYER, THACKER, and HARRIS, Circuit Judges.


Reversed and remanded by published opinion.  Judge Niemeyer
wrote the opinion, in which Judge Thacker and Judge Harris
joined.


ARGUED: Corey Smith Bott, ABATO, RUBENSTEIN & ABATO, PA,
Baltimore, Maryland, for Appellant.    David R. Levin, DRINKER
BIDDLE & REATH LLP, Washington, D.C., for Appellees. ON BRIEF:
Paul D. Starr, ABATO, RUBENSTEIN & ABATO, PA, Baltimore,
Maryland, for Appellant.   Brian A. Coleman, Washington, D.C.,
Mark E. Furlane, DRINKER BIDDLE & REATH LLP, Chicago, Illinois,
for Appellees.
NIEMEYER, Circuit Judge:

       This    appeal     raises      the     question           of    how     a     party         to    an

arbitration         proceeding       under       the      Multiemployer             Pension         Plan

Amendments Act of 1980 (“MPPAA”), Pub. L. No. 96-364, 94 Stat.

1208   (codified         as    amended      in       scattered         sections         of     26       and

29 U.S.C.),        can   obtain      review          of    the    arbitration            order,          as

provided      in    29   U.S.C.      § 1401(b)(2).                Specifically,               we    must

determine          whether      § 1401(b)(2)              and         § 1451        require             the

dissatisfied        party     to    commence         a    civil       action       in    a    district

court by filing a complaint, or whether § 1401(b)(3) requires

the dissatisfied party to file an application for review of the

arbitration order by filing a motion, as provided in the Federal

Arbitration        Act   (“FAA”),      9     U.S.C.        §§ 1-16.            The      distinction

between the two procedures is critical to the outcome of this

appeal.

       Freight Drivers and Helpers Local Union No. 557 Pension

Fund    (the       “Pension        Fund”),       a       multiemployer             pension         plan,

commenced this action under § 1401(b)(2) by filing a complaint.

The Pension Fund seeks to vacate or modify an arbitration order,

entered    pursuant       to    § 1401(a)(1),             which       rejected          the    Pension

Fund’s assessment of withdrawal liability with respect to two

participating employers.               When the district court granted the

participating employers’ motion to dismiss with leave to file an

amended complaint, the Pension Fund filed an amended complaint,

                                                 2
which,      it    argued,        related      back    to     the       filing       date    of     the

original complaint under Federal Rule of Civil Procedure 15(c).

Thereafter, however, the district court granted the employers’

second motion to dismiss, ruling that the Pension Fund could

challenge        the       arbitration       award    only     by      filing       a    motion       to

vacate   or      modify,         as   provided       under    the      FAA,     9       U.S.C.    §    6

(providing that “[a]ny application to the court hereunder shall

be made and heard in the manner provided by law for the making

and   hearing         of    motions”).         The     court       thereupon         treated       the

Pension Fund’s amended complaint as a motion and dismissed it,

concluding        that      it    was   untimely       under       §   1401(b)(2)          because,

unlike an amended complaint, a motion cannot “relate back” under

Rule 15.         In addition, because the court treated the amended

complaint        as    a    motion,     it    found     the    motion         deficient          under

District of Maryland Local Rule 105, which requires a motion to

be supported by a memorandum setting forth the reasoning and

authorities for the motion.

      On appeal, we conclude that commencing an action by filing

a complaint is the appropriate procedure for seeking review of

an arbitration award entered pursuant to § 1401(a) and that the

amended complaint in this case related back to the filing date

of    the        original         complaint,         thus      rendering            it      timely.




                                                 3
Accordingly, we reverse the district court’s order of dismissal

and remand for further proceedings as a civil action. ∗


                                             I

       During the period from 2001 to 2004, Penske Truck Leasing

Co.,       L.P.,     engaged      in   several      transactions        by   which   it

ultimately         transferred       ownership    of    its   subsidiary,       Leaseway

Motorcar Transport Company, to a third party, in which Penske

Truck Leasing apparently retained a minority ownership interest.

As a result of the restructuring, Penske Truck Leasing took the

position      that    it    and    Leaseway      were   no    longer    under   “common

control,” as that term is used in the Employee Retirement Income

Security       Act     of     1974     (“ERISA”),       29    U.S.C.     § 1301(b)(1).

Thereafter, Leaseway ceased making contributions to the Pension

Fund, and the Fund responded by assessing withdrawal liability

against Penske Truck Leasing and the Penske Logistics Group LLC,

an    affiliated      company,       (collectively      the   “Penske     companies”).

When neither Penske Truck Leasing nor Penske Logistics satisfied

the    Pension       Fund’s       requests    for      withdrawal      liability,    the




       ∗
       With respect to pending cases, in which the party seeking
review of an MPPAA arbitration order under § 1401(b) filed a
motion, as provided by the FAA, 9 U.S.C. § 6, we encourage
district courts to be flexible in allowing the party to bring
its process in compliance with our decision today, subject to
considerations of prejudice and equity.


                                             4
parties submitted the dispute to arbitration, as mandated by

§ 1401(a)(1).

     The   parties      to    the   arbitration       proceeding       were   “Penske

Logistics LLC [and] Penske Truck Leasing Co., L.P.,” on the one

side and “Freight Drivers & Helpers Local Union No. 557 Pension

Fund” on the other, and the arbitrator never suggested that the

parties to the proceeding were not the appropriate parties.                          The

arbitrator dismissed the Pension Fund’s claim for the imposition

of   withdrawal       liability     in    an     order   dated    July 13,         2012,

concluding     that     the   Penske      companies      were    not    liable      for

withdrawal payments because the Pension Fund was exempt as “a

trucking industry fund as that term is described in [29 U.S.C.

§ 1383(d)].”

     The     Pension     Fund,      as    the    dissatisfied      party      to     the

arbitration proceeding, commenced this action on August 9, 2012,

to vacate or modify the arbitrator’s order, alleging that the

arbitrator erred as a matter of law in applying the trucking

industry exemption.           The Pension Fund captioned its complaint

“Freight Drivers and Helpers Local Union No. 557 Pension Fund,

by its Trustee, William Alexander,” versus “Penske Logistics LLC

[and] Penske Truck Leasing Co., L.P.”

     The     Penske     companies        filed    a   motion     to    dismiss       the

complaint, arguing that because the Pension Fund sued “by its

Trustee, William Alexander,” instead of by its Joint Board of

                                           5
Trustees (consisting of four trustees), the Pension Fund did not

have standing to sue under § 1401(b)(2).                   The district court

granted the motion and gave the Pension Fund 21 days within

which to file an amended complaint to correct the deficiency.

       It   is   significant      that   in     reaching   its   decision,      the

district    court   analyzed      the    MPPAA’s    procedures     for      judicial

review of an arbitration award as requiring the commencement of

a civil action.          Explaining the procedures, the court stated

that    “[j]udicial      review     of    the     arbitrator’s     decision       is

available to ‘any party thereto,’” as indicated by the title to

§   1401(b)(2),     by    filing     a    “‘civil     action     subsequent      to

arbitration      award.’”       (Quoting        § 1401(b)(2)).         The    court

summarized,      “As     indicated,       an     action    under       29     U.S.C.

§ 1401(b)(2)     must    be   brought    ‘in    accordance     with’     29   U.S.C.

§ 1451, titled ‘Civil actions.’”                Further on in its analysis,

the court applied the rules applicable to complaints, indicating

that a court may “consider documents attached to the complaint,

as well as those attached to the motion to dismiss, so long as

they are integral to the complaint and authentic.”                          (Quoting

Philips v. Pitt Cnty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir.

2009)).     In determining who the proper party plaintiff would be

in any such action, the court explained the relationship between

§ 1401(b)(2) and § 1451.          It stated, “[Section 1451] pertains to

the manner in which the § 1401(b)(2) action is initiated, i.e.,

                                         6
the     how.          In   other       words,     §     1401(b)(2)          incorporates         the

procedural       requirements            set    forth        in    §     1451,    such    as     the

provisions       governing        venue     and       service       of    process.        See    id.

§ 1451(d),       (g).”           Reiterating          the    policy       for     such    a    civil

action, as described in Board of Trustees, Sheet Metal Workers’

National Pension Fund v. BES Services, Inc., 469 F.3d 369, 373-

74    (4th     Cir.    2006),      the    district          court      related     how    Congress

intended        to     adopt       a     stream-lined             process        that     required

“arbitration, with judicial review.”                              (Emphasis added).              The

Court stated in conclusion, “For the foregoing reasons, I will

grant defendants’ Motion to Dismiss, without prejudice, and with

leave to amend.            Specifically, plaintiff may amend the Complaint

provided that the Board of Trustees file[] suit on behalf of the

Fund.”         (Emphasis     added).           The     court       gave    the     Pension      Fund

21 days within which to file its amended complaint.

       As authorized by the district court, the Pension Fund filed

its    amended        complaint        within     21        days,      naming     as     plaintiff

“Freight Drivers and Helpers Local Union No. 557 Pension Fund,

by its Plan Sponsor, The Joint Board of Trustees.”

       The Penske companies again filed a motion to dismiss the

amended complaint, this time arguing that a party challenging an

MPPAA    arbitration         order       must     do    so        by   filing     a     motion    in

accordance       with      the    FAA,    rather       than       by     filing    a    complaint.

They argued further that if the district court were to treat the

                                                  7
amended     complaint      as    a    motion,       the    motion       would     be   untimely

because it was not filed within 30 days of the arbitration award

and     would    be     deficient       for        failing    to        comply    with     Local

Rule 105,        which     requires           an     accompanying           memorandum             of

“reasoning and authorities.”

      The    district      court       again       granted        the    Penske    companies’

motion to dismiss by order dated February 7, 2014, and thus it

ended the litigation.            In doing so, the district court concluded

first    that     the    Penske       companies       were        correct    that      a   party

challenging an MPPAA arbitration award must do so by filing a

motion, as required by the FAA, because, as they claimed, such a

procedure was required by § 1401(b)(3).                       The court stated:

        [Section 1401(b)(3)] plainly provides that arbitration
        proceedings   under  ERISA   should  be   conducted in
        accordance with the procedures set forth in the FAA,
        and the FAA plainly provides that a party seeking to
        vacate an arbitration award must proceed by motion.

                                 *             *              *

        As a result, plaintiff’s                   “Amended       Complaint”      is     an
        improper filing.

The court declined, however, to elevate form over substance and

therefore       treated    the       Pension       Fund’s    amended        complaint         as   a

motion to vacate.           But in doing so, it noted that a motion,

unlike a complaint, could not relate back under Federal Rule of

Civil Procedure 15(c), therefore rendering the motion untimely.

Moreover, in treating the amended complaint as a motion, the

court     also     concluded          that     the        motion        should     have       been
                                               8
“accompanied by a memorandum setting forth the reasoning and

authorities in support of it,” as required by Local Rule 105.

      After      the        district      court      denied   its      motion         for

reconsideration, the Pension Fund filed this appeal, challenging

the   district    court’s         gateway    procedural    ruling    that    a   party

seeking   review       of    an   MPPAA     arbitration    order    must    do   so   by

filing a motion, as provided in the FAA.


                                             II

      The Pension Fund contends that the district court erred in

rejecting its filing of a complaint as the proper method by

which to obtain review of an MPPAA arbitration order.                       It argues

that 29 U.S.C. §§ 1401(b)(2) and 1451 “evince that the mechanism

through   which    to       bring    an     action   [to   vacate    or    modify     an

arbitration award] is by filing a complaint.”

      The Penske companies contend, to the contrary, that “the

sole method to challenge an arbitration award . . . is by filing

a motion, so the ‘Amended Complaint’ is not a proper method for

the [Pension Fund] to challenge the arbitration award.”                           They

rely on § 1401(b)(3), which provides that “[a]ny arbitration

proceedings under this section shall, to the extent consistent

with this subchapter, be conducted in the same manner, subject

to the same limitations, carried out with the same powers . . .




                                             9
and     enforced        in     United    States        courts      as       an    arbitration

proceeding carried out under [the FAA].”

        The difference in the parties’ positions thus presents the

narrow      procedural        question    of    whether      a     party     who      seeks   to

vacate or modify an arbitration award under the MPPAA (1) must

commence an action by filing a complaint or (2) must file an

application by motion under the FAA.                      We conclude that the MPPAA

requires the former.

        The     MPPAA        provides    that       after     mandatory           arbitration

proceedings have been conducted pursuant to § 1401(a), a party

to the arbitration proceeding “may bring an action . . . in an

appropriate         United     States    district         court    .    .   .    to    enforce,

vacate,        or   modify      the     arbitrator’s         award.”             § 1401(b)(2)

(emphasis added).              It also provides that the action must be

brought “in accordance with section 1451 of this title,” id.,

which, in turn, requires that “the complaint in any action under

.   .   .     section 1401      of    this     title      shall    be    served       upon    the

[Pension Benefit Guaranty Corporation] by certified mail,” id.

§ 1451(g)        (emphasis       added).            The    plain       meaning        of   these

provisions can only lead to the conclusion that a party seeking

review of an MPPAA arbitration award must do so by commencing a

civil action in a district court by filing a complaint to vacate

or modify the award.             While the titles of § 1401(b) and § 1451,

explicitly referring to such review as a “civil action,” are not

                                               10
part of the substantive text, the text in no uncertain terms

refers to a civil action, using the terms “an action” in a

“district court” with respect to which the “complaint” must be

served on the Pension Benefit Guaranty Corporation.                                   Indeed,

this   is     the    language      of     most    federal    statutes        providing       for

civil actions in a district court.

       This       reading    is      confirmed         by   the     statute’s       identical

provision for a civil action to collect withdrawal liability

payments where no arbitration is involved.                              Section 1401(b)(1)

provides       that     “[i]f        no      arbitration          proceeding        has     been

initiated . . . ,            the        amounts         demanded        [for        withdrawal

liability] shall be due and owing” and the Plan’s sponsor “may

bring an action . . . for collection.”                          (Emphasis added).            The

parties agree that this provision authorizes collection by means

of a civil action commenced by the filing of a complaint in

court.      They can hardly deny that the exact same language used

in § 1401(b)(2) likewise authorizes review of an arbitration

award by means of a civil action commenced by the filing of a

complaint      in    court.        See       United    States     v.    Cleveland     Indians

Baseball      Co.,     532 U.S. 200,     213    (2001)     (noting     the    general

presumption that “identical words used in different parts of the

same act are intended to have the same meaning” (quoting Atl.

Cleaners      &     Dyers,   Inc.       v.    United    States,        286 U.S. 427,    433

(1932)).

                                                 11
     Finally, it is no accident that the MPPAA uses the terms of

art “an   action,”   “civil   action,”   “in   a   district   court,”   and

“complaint,” which are precisely those used by the Federal Rules

of Civil Procedure governing civil actions in district courts.

Rule 2 provides that “[t]here is one form of action -- the civil

action,” and Rule 3 provides that “[a] civil action is commenced

by filing a complaint with the [district] court.”             Fed. R. Civ.

P. 2, 3 (emphasis added).

     Moreover, the House Committee Report explaining the MPPAA

leaves    little   doubt   that   judicial     review    authorized     by

§ 1401(b)(2) refers to review by a civil action commenced by the

filing of a complaint.     In describing enforcement of arbitration

awards under the MPPAA by a “civil action,” the Report states:

     In general, the district courts of the United States
     have exclusive jurisdiction for civil actions under
     the bill without regard to the amount in controversy.
     In the case of an action brought by a plan fiduciary
     to collect withdrawal liability, State courts of
     competent authority are also to have jurisdiction.

                              *    *     *

     In addition, a copy of the complaint in any action
     brought under the bill is to be served on the PBGC by
     certified mail. The PBGC may intervene in any action
     brought under the bill.

     In the case of an action under the bill, the court is
     permitted to award to the prevailing party all or a
     portion of costs and expenses in connection with the
     action, including reasonable attorneys fees.

     The period of limitations for the commencement of an
     action under the bill is to expire six years after the
     date on which the cause of action arose.
                                  12
H.R. Rep. No. 96-869, pt. 2, at 42 (1980), reprinted in 1980

U.S.C.C.A.N. 2993, 3032.

      The Penske companies rely exclusively on § 1401(b)(3) in

support     of        their     position.             That        provision        incorporates

generally the FAA procedures for “[a]ny arbitration proceedings”

under     the    MPPAA,         which,       they      argue,       includes           the    FAA’s

procedures for review of arbitration awards.                             See 9 U.S.C. § 6.

      First,     we     note        that   if   there        were   any        tension       between

subsection (b)(3)             (providing        for    use     of     FAA       procedures      for

arbitration      proceedings)          and      subsection         (b)(2)        (providing     for

civil actions to review arbitration awards), subsection (b)(3)

requires     that       subsection (b)(2)             govern,       as      subsection (b)(3)

expressly       limits        applicability           of    the     FAA     “to     the      extent

consistent with this subchapter.”                          § 1401(b)(3).           But when the

overall structure of the statute is considered and the statute

is   properly     construed,          there     appears       to    be     no     such    tension.

Subsection       (a)(1)         requires        that        disputes        over       withdrawal

liability        be     submitted          to     arbitration;             subsection (b)(3)

requires    that       the     “arbitration           proceedings”          be    conducted      in

accordance       with     the       procedures        set     forth       in     the     FAA;    and

subsection       (b)(2)        and     §     1451(g)         require        that       review    of

arbitration      awards        be    pursued     by    bringing        a    civil      action    in

district court by filing a complaint and serving a copy on the

Pension Benefit Guaranty Corporation.                         Thus, the mechanisms for

                                                13
conducting arbitration proceedings are provided by the FAA and

the mechanisms for review of those proceedings are provided by

the MPPAA    and    the   rules     governing      civil   actions    in   district

courts, beginning with the commencement of a civil action by the

filing of a complaint.

      The conclusion that the MPPAA distinguishes procedures for

arbitration proceedings from procedures for judicial review is

further indicated by the scope of regulations promulgated by the

Pension Benefit Guaranty Corporation regarding “Arbitration of

Disputes    in   Multiemployer       Plans,”    29    C.F.R.    pt.   4221.     The

stated purpose of those regulations is to “establish procedures

for arbitration, pursuant to [§ 1401], of withdrawal liability

disputes.”       Id. § 4221.1.       And in providing the procedures for

arbitration proceedings under the MPPAA, the regulations limit

their scope “to arbitration proceedings initiated pursuant to

[§ 1401]” and then “only to the extent that they are consistent

with this part and adopted by the arbitrator in a particular

proceeding.”       Id.    The regulations provide procedures for every

stage of such an arbitration proceeding from its “initiation” to

the   “award,”      id.   §§      4221.3-4221.8,       but     they   provide    no

procedure    for    review     of    an    award     except    the    arbitrator’s

“reconsideration of [an] award,” id. § 4221.9.                   The absence of

regulations pertaining to judicial review speaks volumes about

the scope of § 1401(b)(3)’s reference to the FAA.

                                          14
      It is therefore not surprising that in MPPAA arbitration

cases,      we      have       noted           that       the        MPPAA         “clear[ly]

authoriz[es] . . . judicial review . . . [of] the arbitrator’s

legal rulings,” Republic Indus., Inc. v. Teamsters Joint Council

No. 83 of Va. Pension Fund, 718 F.2d 628, 641 (4th Cir. 1983)

(emphasis added), and that the judicial review authorized by

§ 1401(b)(2)       is   much   more       expansive        than      the   narrow      review

authorized by the FAA, see id. (noting that the FAA “prohibits

judicial     review      of    legal      or        factual     disputes          voluntarily

submitted to an arbitrator”).                  While the MPPAA does restrict to

some degree judicial review of an arbitrator’s factual findings,

see   § 1401(c)     (creating       a    presumption          of   correctness        of    the

arbitrator’s findings of fact), it provides de novo judicial

review of the arbitrator’s legal conclusions, see Trustees of

the Cent. Pension Fund of the Int’l Union of Operating Eng’rs

and Participating Emp’rs v. Wolf Crane Serv., Inc., 374 F.3d
1035,    1038    (11th     Cir.     2004)       (noting       that    “the        appropriate

standard of review is clear error for findings of fact [made by

the     arbitrator]      and   de       novo        for   conclusions        of    law”     and

collecting cases of the different courts of appeals so holding,

including    our    decision      in     Republic         Industries).            Indeed,   we

explained the overall structure of the MPPAA in BES Services,

where we described precisely the dichotomy of procedures -- FAA



                                               15
procedures for arbitration proceedings and judicial review by

court proceedings in a district court:

     Congress did not intend to create a new, broad
     category of litigation that would force benefit plans
     to spend their assets on court costs and attorneys
     fees.   Rather, it chose to require arbitration, with
     judicial review, to create a more efficient dispute-
     resolution process.

                           *    *    *

     Thus,   when  there   is  a   dispute  concerning  the
     determination of withdrawal liability, the dispute,
     whether over law, facts, or both, is committed in the
     first instance to arbitration.    And that arbitration
     proceeding is conducted as any arbitration would be
     conducted under the Federal Arbitration Act.

     But unlike the Federal Arbitration Act, the MPPAA
     treats an award issuing from such a § 1401 arbitration
     like an agency determination -- the arbitrator decides
     the issues in the first instance but then the decision
     is subject to judicial review.

                           *    *    *

     Thus, if a party commences an action in federal court
     without   having    first  exhausted   the  mandatory
     arbitration process, it will be subject to a failure-
     to-exhaust defense.
469 F.3d at 374-75 (emphasis added) (citation omitted).

     In sum, a party seeking to vacate or modify an arbitrator’s

award under § 1401(b)(2) must commence an action in a district

court by filing a complaint and pursuing that action thereafter

in accordance with the Federal Rules of Civil Procedure.




                               16
                                         III

      The distinction between a civil action commenced by the

filing of a complaint to vacate an arbitration award and an

application to vacate an award by means of a motion is critical

in this case.

      The arbitrator’s award was entered on July 13, 2012, and

the Pension Fund commenced this action to challenge the award

within     30    days,   as   required        by    § 1401(b)(2),      by    filing    a

complaint in the district court on August 9, 2012.                             When the

district court granted the Penske companies’ motion to dismiss

for lack of standing, it granted the Pension Fund leave to file

an   amended      complaint    within     21 days,        and   the    Pension     Fund

complied        with   that   order,    filing       an   amended      complaint      on

August 7, 2013.          Because that date was far beyond the 30 days

specified by § 1401(b)(2), however, the amended complaint would

be timely only if it related back to the filing date of the

original        complaint,     pursuant        to     Federal    Rule       of     Civil

Procedure 15(c).

     The    district      court   did    not       address   whether     the     Pension

Fund’s amended complaint, properly viewed as such, related back;

rather,    it     concluded    that     the    amended       complaint      should    be

treated as a motion and that a motion “cannot ‘relate back’

under Federal Rule of Civil Procedure 15.”                      Thus, in treating

the Pension Fund’s amended complaint as a motion, the district

                                          17
court created the conditions for the court’s order of dismissal.

First, it dismissed the motion as untimely; and second, it found

the     motion       deficient       because       it      was     not    accompanied      by    a

memorandum setting forth the “reasoning and authorities” for the

motion, as required by Local Rule 105.

        Inasmuch as we find that the Pension Fund’s filing of a

complaint       was     indeed     the       appropriate         procedure      by    which     to

challenge the arbitration award under § 1401(b)(2), we are left

to determine only whether the Pension Fund’s amended complaint

related    back       to    the   filing       date       of     the     original    complaint.

Because    the       factual      circumstances            relevant       to   resolving    this

question       are    not    disputed        and     the    relation-back           question    is

purely legal, we decide it here.                          See Hill v. Peoplesoft USA,

Inc.,    412 F.3d 540,   544    n.*       (4th     Cir.       2005)   (“Although      the

district    court       did    not    address        these       arguments,      a    remand    to

address    these        arguments       is    unnecessary          because     the    arguments

raise purely legal questions based on facts not in dispute”).

        Federal Rule of Civil Procedure 15 provides in pertinent

part:

      An amendment to a pleading relates back to the date of
      the original pleading when . . . the amendment asserts
      a claim or defense that arose out of the conduct,
      transaction, or occurrence set out -- or attempted to
      be set out -- in the original pleading.

Fed. R. Civ. P. 15(c)(1)(B).                        Even with the addition of new

parties, the Rule allows the relation back of amendments so long

                                                18
as     the    parties      have    notice       of    the      particular        conduct,

transaction, or occurrence at issue.                  See 6A Charles Alan Wright

et al., Federal Practice & Procedure § 1498 (3d ed. 2010 &

Supp. 2014).

       In this case, the original complaint was brought in the

name of the Pension Fund, by one of its trustees, challenging

the July 13 arbitrator’s award, to which the Pension Fund and

the Penske companies had been the only parties.                            As with the

original complaint, the amended complaint was again brought in

the name of the Pension Fund, but this time by its Board of

Trustees, comprised of four members.                    And it again challenged

the same July 13 arbitration award.                  In short, the Pension Fund

as the named party remained the same; the conduct challenged

remained the same; and the cause of action remained the same.

The only change effectuated by the amended complaint was to note

that    the   Pension      Fund    was    suing      through    all    four      trustees

instead of only one.

       Because       the   substantive          allegations       in       the   amended

complaint      were    identical     to    those      contained       in   the   initial

complaint, the requirements of relation back under Rule 15(c)

clearly apply.          See Wilkins v. Montgomery, 751 F.3d 214, 225

(4th Cir. 2014) (“The proposed amended complaint in this case

clearly      meets    the . . .    requirement        of . . .     Rule 15(c)(1)(B)

. . .    because      it   [does   not]    alter      the   underlying        causes   of

                                           19
action”).         Moreover, the Penske companies have identified no

prejudice nor have they identified any information or fact that

they       did   not    know   as   of    the       filing    date     of      the    original

complaint.         Indeed, the Penske companies’ counsel conceded at

oral    argument        that   there     was   “absolutely        no     doubt”       that   the

initial complaint placed the Penske companies on notice of the

claims leveled against them by the Pension Fund.

       The Penske companies argue that the second filing was not

really an “amended” complaint at all, but rather the initial

complaint of the only party to have statutory standing to bring

the suit, the Joint Board of Trustees.                           They reason therefore

that the second filing commenced an entirely new action that

could not “relate back” to anything.                         This argument is hyper-

technical, carrying no equitable or pragmatic weight.                                Moreover,

it    is    inconsistent       with     the    circumstances           acted     on    by    the

district court and with the conduct of the parties.                                  The court

stated that “[the] plaintiff” -- identified in the caption of

the    court’s         order   as   the    Pension        Fund    --     “may     amend      the

Complaint provided that the Board of Trustees file[] suit on

behalf      of   the     Fund.”        And,    in    amending      its    complaint,         the

Pension Fund did exactly what the district court instructed it

to    do,    changing     nothing      except       the   reference       to    the    Pension

Fund’s trustees.



                                               20
      Further,       as    the    Advisory     Committee          Notes    to    Rule 15(c)

observe, the Rule does not expressly treat the relation back of

an   amended    complaint        that    changes      plaintiffs.           Fed.   R.     Civ.

P. 15 advisory committee’s note to 1966 amendment; see also In

re   Cmty.    Bank    of   N.     Va.,   622 F.3d 275,   297     (3d   Cir.     2010)

(explaining      that      Rule    15(c)      does        not   expressly       contemplate

“amendments      changing        plaintiffs”         because      “th[at]       problem     is

generally easier [than that of amendments changing defendants]”

(second      alteration     in    original)        (quoting       Fed.    R.    Civ.   P.    15

advisory      committee’s        note    to    1966       amendment)).           Thus,      the

amendment at issue does not technically implicate the “chief

consideration of policy” of Rule 15(c).                         See id. (quoting Fed.

R. Civ. P. 15 advisory committee’s note to 1966 amendment); cf.

Hinson v. Norwest Fin. S.C., Inc., 239 F.3d 611, 618 (4th Cir.

2001) (“[A] court determining whether to grant a motion to amend

to join additional plaintiffs must consider . . . the general

principles of amendment provided by Rule 15(a) . . .” (emphasis

added)).      As explained by Professors Wright and Miller:

           As long as defendant is fully apprised of a claim
      arising from specified conduct and has prepared to
      defend the action, defendant’s ability to protect
      itself will not be prejudicially affected if a new
      plaintiff is added, and defendant should not be
      permitted to invoke a limitations defense. This seems
      particularly sound inasmuch as the courts will require
      the scope of the amended pleading to stay within the
      ambit of the conduct, transaction, or occurrence set
      forth in the original pleading.


                                              21
6A   Wright   et   al.,    supra,         §   1501   (emphasis        added)      (footnote

omitted).     The important fact remains that the amended complaint

concerns the same conduct, transaction, or occurrence set forth

in the original pleading.

      We   conclude,      therefore,          that   the       Pension     Fund’s    amended

complaint     relates     back       to   the      filing      date   of    the     original

complaint under Federal Rule of Civil Procedure 15(c).

                                 *            *            *

      For the reasons given, we reverse and remand for further

proceedings as a civil action.

                                                                 REVERSED AND REMANDED




                                              22